Title: To Thomas Jefferson from Bernard Peyton, 23 April 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
23d April 1821
I have procured R. & T. Guatheney’s bill on London for £369.18; (of which the enclosed is a triplicate) & remitted to New York, to be forwarded by different Vessels, letters to Mr Williams enclosing the duplicate, & first of these bills, together with your letter to Mr U., there being no vessel to sail from this place either to London or Liverpool: This bill will place in the hands of Mr Williams the nett sum of $1644, to credit of Mr Appleton, & for which I had to pay seven pr Ct premium, which  was the lowest I could procure a good & undoubtd bill at:—of course its cost here was $1759.08.—your proportion of which comes to $475.08. & to which is to be added 1 pr Ct Comssn (say $4.75) & makes the whole of your proportion of the bill & charges. amount to $479.83.—The advance charged to the College, as well as the Cossn, over & above the $1200 recd, amounts to $96.84, a statement of which I have this day sent A. Garrett the Bursar, all of which hope will be satisfactoryI recd last evening yours of the 19th Int: enclosing one to Jno Vaughan of Philadelphia.Since the a/c sales of 21 Blls: your flour rendered some days ago, have recd only 80 Blls: more, which is unsold, but which shall be disposed of as soon as a favorable opportunity offers.Of the amt of $581.51 remitted by you, $479.83 is laid out in purchase the bill on London as above stated, which leaves $101.68 only, instead of $137.57 as calculated on by you—& from Mr Randolph have not yet recd a remittance.—Whenever I have the amount of $300 in hand of yours, will, as you direct, immediately forward, with your letter to Mr Vaughan, a check for that sum on Philadelphia, & if it is a matter of much consequence to you, would remit the amount at once, in advance.The Nail Rods I have are very superior, & invoiced to me at $7 by the single Bundle of 56℔, but by the Ton, I can supply you regularly, & with any quantity at $130,  to which will be added all charges from the factory at Balto: & for smaller quantities, other than by the single Bundle, at $3.50 pe Bundle of 56℔, with the addition of charges from Balto: these rods are so far superior to the English, that they will not sell in this market at all, & a supply made here could not be calculated on regularly.With great respect Dr Sir Yours very TruelyBernard PeytonFlour $3½ @ 3⅝I have this day paid, without advice, your draft favor Wolf & Raphael for $51.24B. P.